Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/08/2021 have been fully considered but they are not persuasive.
With regard to the rejection of Glasspoole, applicant argues that “Glasspoole does not disclose a shank including at least two portions expandable in a direction transverse to a hole engagement direction, where such shank is removably engageable into a hole, as required by claims 1, 16 and 18”. However applicant doesn’t provide any reason for this conclusory allegation even though these elements have been mapped in the rejection. The examiner respectfully disagrees because Glasspoole discloses a shank (combination of 40’ and 42’, Fig. 5, 6a) including at least two portions (40’, 42’) expandable in a direction transverse to a hole engagement direction (see annotated Fig. 6a along with [0029], [0030]), where such shank is removably engageable into a hole ([0029], see “removably attachable” in the 2nd and 7th lines, with “elastically deformable” in the 6th line. Also see last sentence of [0029] disclosing “removably secured”). With regard to claim 22, applicant argues that “Glasspoole does not disclose inserting a shank through an opening of a hole, where such shank contracts, thereby reducing a cross-sectional dimension of the shank in a compressed state, the cross-sectional dimension of the shank in the compressed state being smaller than a cross-sectional dimension of the hole opening, as required by claim 22”. The examiner respectfully insertion face of shank portions 40’, 42’ (see [0029]). This is also clearly described in step 104 (see Fig. 7, [0041]). Also note that Schrausser is in the same field of endeavor as it teaches a similar pin having a head connected to two shanks portions separated by a slot and comprising bulges. Schrausser also solves the same problem of how to removably engage and attach a pin, having weight and shank portions, into a hole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Glasspoole et al. (US 2011/0078901), referred to hereafter as Glasspoole.
With regard to claim 1, Glasspoole discloses a balancing weight assembly (Fig. 6a) comprising: a rotor (20, [0020], [0028], [0031], [0032]) having a plurality of holes (34, note [0021] disclosing that hole 34 extends through the thickness of 26 from inward face to outward face), and at least one balancing weight (36’) for axial engagement in a hole of said plurality of holes, the hole of said plurality of holes having a predetermined cross-sectional dimension (Fig. 6a), the balancing weight comprising: a head (38’, see Fig. 5, 6a, [0029]) having a predetermined weight, and a shank (combination of 40’ and 42’) extending axially from the head, the shank removably engageable into the hole ([0029], see “removably attachable” in the 2nd and 7th lines, with “elastically deformable” in the 6th line. Also see last sentence of [0029] disclosing “removably secured”), the shank including at least two portions (40’, 42’) expandable in a direction transverse to a 

It is noted that the phrase "for axial engagement in a hole" is being treated as a statement of the intended use/result of the invention. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The instant recitation neither necessarily entails nor infers structure limiting of the claimed invention and therefore renders it indistinguishable from the structure of the prior art.

    PNG
    media_image1.png
    539
    610
    media_image1.png
    Greyscale

Annotated Fig. 6a of Glasspoole

With regard to claim 2, Glasspoole further discloses that the shank includes an axially extending slot formed therein (Fig. 5) and defining the at least two portions of the shank (Fig. 5, 6a).

With regard to claim 3, Glasspoole further discloses that the at least two portions of the shank each define a cantilevered arm (Fig. 5), the cantilevered arms extending from a proximal portion of the shank connected to the head to a distal end of the shank (Fig. 5).

With regard to claim 4, Glasspoole further discloses that the slot extends from a distal end of the shank to the head (Fig. 5).

With regard to claim 6, Glasspoole further discloses that the shank defines a pair of cantilevered arms (Fig. 5), the slot extending axially between the pair of cantilevered arms and defining opposite surfaces of the cantilevered arms (Fig. 5), the opposite surfaces facing toward each other (Fig. 5).

With regard to claim 7, Glasspoole further discloses that at least one of the cantilevered arms has a cross-sectional dimension that varies between the proximal portion and the distal end of the shank (Fig. 5, [0029]).

With regard to claim 8, Glasspoole further discloses that the cantilevered arms each have a distal end, their distal ends being closer from each other in the first position than in the second position (Fig. 5, [0029]).

With regard to claim 9, Glasspoole further discloses that the cantilevered arms define respective bulges (44’, 45’, Fig. 5) at an outer periphery thereof, the bulges being axially aligned along the cantilevered arms (Fig. 5).

With regard to claim 10, Glasspoole further discloses that at least one of the axially extending portions defines a bulge (44’, 45’) at an outer periphery thereof (Fig. 

With regard to claim 11, Glasspoole further discloses that the bulge has opposite axial ends (Fig. 5), the opposite axial ends being configured to progressively reduce the cross-sectional dimension of the shank axially therealong (Fig. 5, the cross-sectional dimension of the shank reduces axially and progressively because it only reduces without any increase. Progressively in interpreted in BRI as progressing without stop or regress).

With regard to claim 12, Glasspoole further discloses that the opposite axial ends of the bulge are sloped (Fig. 5, sloped doesn’t have a plane of reference, hence the examiner is interpreting it be sloped and have an angle with the axial body of the shank. Bulges of Glasspoole, as depicted in Fig. 5, are at an angle with the body of the shanks).

With regard to claim 14, Glasspoole further discloses that the head has opposite axial ends, one of the axial ends defining an abutting surface at a junction between the shank and the head, the abutting surface configured to abut against the rotor when the balancing weight is in the first position and engaged in the hole (see 43’ in Fig. 5, see also Fig. 6a, 6b).

With regard to claim 15, Glasspoole further discloses that the head and the shank are made as a unitary piece (Fig. 5).

With regard to claim 16, Glasspoole discloses a rotor assembly of a gas turbine engine, the rotor assembly comprising: a rotor (20, [0020], [0028], [0031], [0032]) mounted to the gas turbine engine for rotation about a rotation axis (Fig. 1, 2, [0020]), the rotor having a wall (26) and defining at least one hole (34) through said wall (note [0021] disclosing that hole 34 extends through the thickness of 26 from inward face to outward face), the at least one hole having a predetermined cross-sectional dimension (Fig. 6a); and a balancing weight (36’) engaged through the hole, the balancing weight removably secured to the rotor through engagement into the hole (Fig. 6a, [0029], see “removably attachable” in the 2nd and 7th lines, with “elastically deformable” in the 6th line. Also see last sentence of [0029] disclosing “removably secured”), the balancing weight including: a head (38’, see Fig. 5, 6a, [0029]) having a predetermined weight; a shank (combination of 40’ and 42’, Fig. 5) extending axially from the head, the shank removably engaged into the hole to removably secure the balancing weight to the rotor (Fig. 6a, [0029], see “removably attachable” in the 2nd and 7th lines, with “elastically deformable” in the 6th line. Also see last sentence of [0029] disclosing “removably secured”), the shank having at least two portions (40’, 42’, Fig. 5) expandable in a direction transverse to a hole engagement direction between a first position in which a cross-sectional dimension of the shank is less than the predetermined cross-sectional dimension of the hole and a second position in which the cross-sectional dimension of 

With regard to claim 17, Glasspoole further discloses that the at least two axially extending portions of the shank each define a cantilevered arm (Fig. 5), the cantilevered arms extending from a proximal portion of the shank connected to the head to the distal end of the shank (Fig. 5), the cantilevered arms being separated by a gap to allow deflection of the cantilevered arms relative to each other (Fig. 5).

With regard to claim 18, Glasspoole discloses a method for installing a balancing weight (36’) on a rotor (20, [0020], [0028], [0031], [0032]), the rotor defining a wall (26), a hole (34, note [0021] disclosing that hole 34 extends through the thickness of 26 from inward face to outward face) defined in the wall (Fig. 6a), the balancing weight including a head (38’) having a predetermined weight and a shank (combination of 40’ and 42’) extending axially from the head (Fig. 5) and having at least two portions (40’, 42’) expandable in a direction transverse to a hole engagement direction (annotated Fig. 6a), the method comprising: inserting the at least two portions of the shank of the balancing weight in the hole in the wall (Fig. 6a, [0029], [0030]), and radially expanding the shank in the hole until the shank adopts a self-retaining state (Fig. 6a), the cross-sectional dimension of the shank in the self-retaining state being greater than the cross-sectional dimension of the hole (Fig. 6a, [0029], [0030]).

With regard to claim 19, Glasspoole further discloses that inserting the shank includes contracting the shank during insertion of the shank in the hole, which causes a reduction of a cross-sectional dimension of the shank in a contracted state wherein the cross-sectional dimension of the shank become smaller than the cross-sectional dimension of the hole (Fig. 6a, [0029]).

With regard to claim 20, Glasspoole further discloses that the at least two portions of the shank defines a plurality of cantilevered arms (40’, 42’) extending from the head, wherein contracting the shank during insertion of the shank through the hole includes deflecting the plurality of cantilevered arms toward each other (Fig. 5, 6a, [0029]).

With regard to claim 21, Glasspoole further discloses that the head has an axial end proximate the shank (Fig. 5), wherein inserting the at least two portions of the shank in the hole further includes abutting the axial end against the wall of the rotor when the balancing weight is in the self-retaining state and the at least two portions of the shank engaged in the hole (see 43’ in Fig. 5, see also Fig. 6a, 6b).

With regard to claim 22, Glasspoole discloses a method for engaging a balancing weight (36’) in a hole (34) defined in an engine rotor (Fig. 1, 2, 6a), the hole having a cross-sectional dimension (Fig. 6a), the balancing weight having a head (38’) having a predetermined weight and a shank extending axially from the head (Fig. 5), the method comprising: inserting the shank through an opening of the hole (Fig. 6a); driving the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glasspoole et al. (US 2011/0078901), referred to hereafter as Glasspoole in view of Schrausser (AT 308372).
With regard to claim 5:
Glasspoole discloses the balancing weight assembly of claim 4, as set forth above.
Glasspoole does not appear to explicitly disclose that the slot extends in the head.
However, Schrausser teaches a similar pin having a head connected to two shank portions separated by a slot and comprising bulges, and further teaches that the slot extends in the head (Fig. 1-3, 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and substitute the slot of 

With regard to claim 13:
Glasspoole discloses the balancing weight assembly of claim 2, as set forth above.
Glasspoole does not appear to explicitly disclose that the head has an outer periphery extending between opposite axial ends of the head, the outer periphery defining a shoulder at the axial end of the head proximate the shank, the shoulder extending from the axial end of the head proximate the shank toward the opposite axial end of the head and defining a concave peripheral surface in the head.
However, Schrausser teaches a similar pin having a head connected to two shank portions separated by a slot and comprising bulges, and further teaches that the head has an outer periphery extending between opposite axial ends of the head, the outer periphery defining a shoulder at the axial end of the head proximate the shank, the shoulder extending from the axial end of the head proximate the shank toward the opposite axial end of the head and defining a concave peripheral surface in the head (compare Fig. 2, 3, and 4. See also 8 in Fig. 4 and 7. See also Fig. 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and substitute the head of Glasspoole with the head of Schrausser, which has an outer periphery extending between opposite axial ends of the head, the outer periphery defining a shoulder at the axial end of the head proximate the shank, the shoulder extending from the axial end of the head proximate the shank toward the opposite axial end of the head and defining a concave peripheral surface in the head, to obtain the predictable results of inserting the pin through the hole.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Glasspoole et al. (US 2011/0078901), referred to hereafter as Glasspoole in view of Sin Yan Too et al. (US 2021/0033132), referred to hereafter as Sin Yan Too.
With regard to claim 13:
Glasspoole discloses the balancing weight assembly of claim 2, as set forth above.
Glasspoole does not appear to explicitly disclose that the head has an outer periphery extending between opposite axial ends of the head, the outer periphery defining a shoulder at the axial end of the head proximate the shank, the shoulder extending from the axial end of the head proximate the shank toward the opposite axial end of the head and defining a concave peripheral surface in the head.
However, Sin Yan Too teaches a similar pin having a head connected to two shank portions separated by a slot and comprising bulges, and further teaches that the head has an outer periphery extending between opposite axial ends of the head, the outer periphery defining a shoulder at the axial end of the head proximate the shank, the shoulder extending from the axial end of the head proximate the shank toward the opposite axial end of the head and defining a concave peripheral surface in the head (see the concave portion between 304 and 220. See also 208 in Fig. 2. In another embodiment, see balancing weight of Fig. 6 and the shoulder on 606, also seen in Fig. 7. Note that the recited “shoulder” is so broad that even 304 in Fig. 5 reads on it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and substitute the head of Glasspoole with the head of Sin Yan Too, which has an outer periphery extending between opposite axial ends of the head, the outer periphery defining a shoulder at the axial end of the head proximate the shank, the shoulder extending from the axial end of the head proximate the shank toward the opposite axial end of the head and defining a concave peripheral surface in the head, to obtain the predictable results of inserting the pin through the hole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745